Case 3:16-md-02738-FLW-LHG Document 17255 Filed 02/17/21 Page 1 of 1 PageID: 132281



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                             Minutes of Proceeding

    OFFICE: TRENTON
    JUDGE FREDA L. WOLFSON, U.S.D.J.           Date: February 17, 2021
    COURT REPORTER: Carol Farrell

    TITLE OF CASE:
                                               CIVIL: 16-2738(FLW)(LHG)
    IN RE: JOHNSON & JOHNSON
    TALCUM POWDER PRODUCTS
    MARKETING SALES PRACTICES AND
    PRODUCTS LIABILITY LITIGATION

    APPEARANCES:

    Leigh O’Dell, Esq., Michelle A. Parfitt, Esq., Christopher
    Placitella, Esq., Daniel Lepinski & Chris Tisi, Esq. for
    Plaintiffs.

    John Beisner, Esq., Susan Sharko, Esq., Alison Brown, Esq. Richard
    Berando, Esq. for Johnson & Johnson defendants.
    Thomas Locke, Esq. for PCPC

    NATURE OF PROCEEDINGS: STATUS CONFERENCE

    Status Conference held Via Zoom on the record.
    Selection of Bellwether trials discussed.
    Status Conference scheduled for March 31, 2021 at 2:00 P.M.




    TIME COMMENCED: 2:30 P.M.
    TIME ADJOURNED: 3:40 P.M.                s/Jacqueline Merrigan
    TOTAL TIME: 1 hour 10 minutes                 Deputy Clerk
